COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                              FORT WORTH

                             NO. 02-14-00027-CR


CARLOS RUBEN ZUNIGA                                                APPELLANT

                                       V.

THE STATE OF TEXAS                                                      STATE


                                    ----------

     FROM CRIMINAL DISTRICT COURT NO. 3 OF TARRANT COUNTY

                                    ----------

                        MEMORANDUM OPINION 1

                                    ----------

      Pro se appellant Carlos Ruben Zuniga attempts to appeal his plea-

bargained conviction and nine-year sentence for unlawfully possessing a

firearm. 2 The trial court sentenced appellant on August 16, 2013. His notice of


      1
      See Tex. R. App. P. 47.4.
      2
       See Tex. Penal Code Ann. § 46.04(a) (West 2011). As part of his plea
bargain, appellant waived constitutional and statutory rights and judicially
confessed to the indictment’s allegations.
appeal was therefore due on September 16, 2013. See Tex. R. App. P. 4.1(a),

26.2(a)(1). He did not file the notice of appeal, however, until January 2, 2014.

Also, the trial court certified that appellant had entered into a plea bargain and

had “NO right of appeal.”

      On January 24, 2014, we sent a letter to appellant. In it, we informed him

about the contents of the trial court’s certification and advised him that if he did

not file a response showing grounds for continuing the appeal by February 3,

2014, the appeal could be dismissed. See Tex. R. App. P. 44.3. Appellant has

not responded. Therefore, because our record does not contain a certification

from the trial court showing that appellant has a right to appeal, we dismiss the

appeal. 3   See Tex. R. App. P. 25.2(a)(2), (d), 43.2(f); Chavez v. State, 183
S.W.3d 675, 680 (Tex. Crim. App. 2006); Lara v. State, No. 02-13-00561-CR,

2014 WL 177533, at *1 (Tex. App.—Fort Worth Jan. 16, 2014, no pet.) (mem.

op., not designated for publication).


                                                   PER CURIAM

PANEL: LIVINGSTON, C.J.; DAUPHINOT and GARDNER, JJ.

DO NOT PUBLISH
Tex. R. App. P. 47.2(b)

DELIVERED: March 13, 2014


      3
      Appellant’s untimely notice of appeal likewise requires dismissal. See
Tex. R. App. P. 25.2(b), 26.2(a); Swain v. State, 319 S.W.3d 878, 880 (Tex.
App.—Fort Worth 2010, no pet.) (mem. op.).


                                         2